             Case 3:21-mj-01428-AHG Document 1 Filed 04/16/21 PageID.1 Page 1 of 17
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                             )
                                                                                            Case No.
                                                                                                         '21 MJ01428
                                                                             )
          Google account: wymexi2@gmail.com                                  )
                                                                             )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the             Northern               District of                 California                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        18 USC 2252 & 2252A                       Distribution, Transportation, Receipt, Possession of Child Pornography



          The application is based on these facts:
        See Attached Affidavit of Special Agent, incorporated herein by reference.

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.   et.


                                                                                                       Applicant’s signature

                                                                                             Special Agent Allison Kehlmann, NCIS
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:      April 16, 2021
                                                                                                         Judge’s signature

City and state: San Diego, California                                            Hon. Allison H. Goddard, United States Magistrate Judge
                                                                                                       Printed name and title
       Case 3:21-mj-01428-AHG Document 1 Filed 04/16/21 PageID.2 Page 2 of 17




1    AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
2          I, Allison Kehlmann, being duly sworn, hereby state as follows:
3                                    INTRODUCTION
4          1.     I am a Special Agent (SA) with the Naval Criminal Investigative
5    Service (NCIS) and have been so employed since January 2019. I am currently
6    assigned to a Family and Sexual Violence billet at the NCIS Marine Corps West
7    Field Office, Camp Pendleton, California. I received a Bachelor of Science degree
8    in Criminal Justice with a Minor in Psychology, Magna Cum Laude, from
9    Northeastern University. Before my current position with NCIS, I was employed as
10   an Operational Support Technician with the Federal Bureau of Investigation Boston
11   Field Office from 2016 to 2019. Since beginning employment with NCIS, I have
12   completed the Criminal Investigator Training Program and the Special Agent Basic
13   Training Program at the Federal Law Enforcement Training Center in Glynco,
14   Georgia, as well as the NCIS Advanced Adult Sexual Assault Investigator Training
15   Program. I also serve as a NCIS Marine Corps West Field Office representative to
16   the San Diego Internet Crimes Against Children (ICAC) Task Force. This task force
17   includes members of the San Diego Police Department, San Diego County Sheriff’s
18   Department, U.S. Postal Inspection Service, Federal Bureau of Investigation,
19   Homeland Security Investigations, U.S. Attorney’s Office, and the San Diego
20   County District Attorney’s Office. As an NCIS Special Agent assigned to the ICAC
21   task force, I investigate criminal violations relating to child exploitation and child
22   pornography, including violations pertaining to the illegal production, distribution,
23   receipt, and possession of child pornography in violation of 18 U.S.C. §§ 2252 and
24   2252A. I have had the opportunity to observe and review numerous examples of
25   child pornography (as defined in 18 U.S.C. § 2256).
26         2.     I make this affidavit in support of an application by the United States
27   of America for a search warrant for Google, LLC, 1600 Amphitheatre Parkway,
                                               1
       Case 3:21-mj-01428-AHG Document 1 Filed 04/16/21 PageID.3 Page 3 of 17




1    Mountain View, California 94043, as described in Attachment A, to search for
2    information associated with the following Google and Google Drive account
3    username:
4                 Gmail Account: wymexi2@gmail.com
5    from March 1, 2019, to the present, for items that constitute evidence, fruits, and
6    instrumentalities of violations of 18 U.S.C. §§ 2252 and 2252A, as described in
7    Attachment B.
8          3.     The facts set forth in this affidavit are based on my own personal
9    knowledge, knowledge obtained from other individuals during my participation in
10   this investigation, including other law enforcement officers, my review of
11   documents and computer records related to this investigation, communications with
12   others who have personal knowledge of the events and circumstances described
13   herein, and information gained through my training and experience. Because this
14   affidavit is submitted for the limited purpose of establishing probable cause in
15   support of the application for a search warrant, it does not set forth each and every
16   fact that I or others have learned during the course of this investigation.
17    BACKGROUND ON INTERNET SERVICE PROVIDER GOOGLE, LLC.
18         4.     Google, LLC is a corporation that provides Internet services
19   worldwide. Google’s electronic mail service allows Internet Service Provider (ISP)
20   subscribers to communicate with other ISP subscribers and with others through the
21   Internet via email communication and instant messaging. ISP subscribers access
22   Google services through the Internet.
23         5.     Subscribers to Google use screen names during communications with
24   others. The screen names may or may not identify the real name of the person using
25   a particular screen name. Although Google requires users to subscribe for a free
26   account, Google does not verify the information provided by the subscriber for its
27   free services. At the creation of a Google account, and for each subsequent access
                                                2
       Case 3:21-mj-01428-AHG Document 1 Filed 04/16/21 PageID.4 Page 4 of 17




1    to the account, Google logs the IP address of the computer accessing the account.
2    These logs, as well as subscriber information for the customer, are available to law
3    enforcement by serving a subpoena.
4          6.     In addition to email, Google provides a variety of online services, such
5    as Google Drive, and Google Photos. Google Drive is a file storage and
6    synchronization service operated by Google. It allows users to store files in the
7    cloud, synchronize files across devices and share files. It is available on the Internet
8    and as a mobile application. Files and folders stored in Google Drive can be shared
9    privately with particular users having a Google account, using their Google email
10   address.
11         7.     A Google subscriber can also store files, including e-mails, address
12   books, contact or buddy lists, pictures, and on other Google files/services such as
13   Google Drive, or Google Photos. Google provides 15 GB of free Google online or
14   cloud storage to any Google user.
15         8.     Subscribers to Google might not store on their home computers copies
16   of the e-mails, images, documents, or videos stored in their Google account. This is
17   particularly true when they access their Google account through the web, or if they
18   do not wish to maintain particular e-mails or files in their residence.
19      BACKGROUND ON THE NATIONAL CENTER FOR MISSING AND
20                               EXPLOITED CHILDREN
21         9.     The National Center for Missing and Exploited Children (NCMEC)
22   was established in 1984 as a private, nonprofit organization. NCMEC provides
23   services nationwide for families and professionals in the prevention of abducted,
24   endangered, and sexually exploited children. Pursuant to its mission and its
25   congressional authorization, NCMEC operates the CyberTipline, a forum for private
26   citizens and businesses to report information related to the mission of the NCMEC,
27   including the sexual exploitation of children.
                                                3
       Case 3:21-mj-01428-AHG Document 1 Filed 04/16/21 PageID.5 Page 5 of 17




1          10.    In accordance with 18 U.S.C. § 2258A, if an Internet company locates
2    the presence of child pornography in a user’s account, a CyberTipline Report will
3    be submitted to NCMEC. While Internet companies will report the presence of any
4    child pornography they find to NCMEC, they do not conduct an exhaustive search
5    of a user’s cloud storage, but typically an automated method for locating images of
6    suspected child pornography. This may include the use of automated technologies
7    that compare the hash values of images contained in the user’s account to the hash
8    values of images of child pornography.
9          11.    When NCMEC receives a CyberTipline Report related to the sexual
10   exploitation of children, NCMEC analysts conduct preliminary research to
11   determine the possible location of the incident, and then forward the information to
12   the appropriate ICAC Task Force or the appropriate law enforcement agency for
13   follow-up. NCMEC does not look at the actual images of alleged child pornography;
14   rather NCMEC analysts leave it up to the appropriate law enforcement agency to
15   determine the validity of the images. However, images which are included within a
16   CyberTipline Report may have been viewed by the Internet company which
17   submitted the report.
18                   FACTS IN SUPPORT OF PROBABLE CAUSE
19         12.    On March 18, 2019, NCMEC received a CyberTipline report from
20   Tumblr concerning a user uploading suspected child pornography files. According
21   to the information submitted by Tumblr (CyberTipline Report #47676324), on
22   March 18, 2019, Tumblr became aware that a user associated with Tumblr account
23   stupendousknightmongerspy        and     electronic    mail     (email)     address
24   wyatt.jensen24@gmail.com uploaded five images of suspected child pornography,
25   which were stored in Tumblr infrastructure. Tumblr additionally provided the most
26   recent internet protocol (IP) address associated to the aforementioned user was
27   2600:8801:b200:d6e0:4099:22b6:a70f:d27d.
                                              4
       Case 3:21-mj-01428-AHG Document 1 Filed 04/16/21 PageID.6 Page 6 of 17




1          13.    A   geo-location   query   conducted    by   NCMEC      revealed      the
2    aforementioned IP address resolved to Oceanside, California. Because of the
3    geographical location, the CyberTipline Report was thereafter referred to Oceanside
4    Police Department (OPD) via the San Diego ICAC Task Force.
5          14.    OPD subsequently served a search warrant to Tumblr for the
6    “stupendousknightmongerspy” account. OPD received the search warrant return and
7    identified images of child erotica and child pornography within the account.
8          15.    OPD also conducted queries using law enforcement databases
9    identified the Tumblr user to be Wyatt JENSEN (hereinafter referred to as JENSEN),
10   with a mailing address located onboard Marine Corps Base Camp Pendleton, CA.
11   OPD subsequently referred the investigation to NCIS and I was recently assigned
12   the investigation.
13         16.    Upon referral, I received and reviewed a copy of the OPD case file
14   which confirmed the aforementioned information. I also confirmed JENSEN was an
15   active duty Marine. I additionally confirmed that the Tumblr search warrant return
16   contained the five images initially flagged by Tumblr as child pornography as well
17   as the additional images of child pornography as defined in 18 U.S.C. § 2256. A
18   description of two of the additional images of child pornography are as follows:
19          File Name                             File Description
20                       This one minute and 31 second video depicts a pre-
21    183067998995_0.mp4 pubescent female engaged in vaginal-penile intercourse
                         with an adult male.
22
                         This image depicts a pre-pubescent female filming
23      183067626000.gif herself and panning the camera down to expose her
24                       vagina in a lewd and lascivious manner.
25         17.    On March 17, 2021, NCIS interviewed JENSEN at the NCIS office on
26   Camp Pendleton. JENSEN arrived voluntarily to the office and agreed to speak with
27
                                              5
       Case 3:21-mj-01428-AHG Document 1 Filed 04/16/21 PageID.7 Page 7 of 17




1    me after waiving his Miranda rights. During the interview, JENSEN confirmed he
2    had seen child pornography on social media and did have a Tumblr account.
3    JENSEN signed a Permissive Authorization for Search and Seizure (PASS) to allow
4    me to review the entire contents of his cellular phone. However, he declined to
5    continue to be interviewed without counsel present.
6          18.    Prior to seizing the cellular phone, JENSEN was allowed to use the
7    phone to make a call. During the phone call, I and another NCIS SA observed
8    JENSEN using his thumb to repeatedly tap the screen of his cellular phone. At the
9    conclusion of the phone call, JENSEN’s phone was seized, and JENSEN remained
10   while a review of the Target Device was conducted.
11         19.    Upon brief review of the cellular phone, I and another NCIS SA noted
12   the email account wyatt.jensen24@gmail.com located within the “Accounts” folder
13   which matched the account information from the CyberTipline Report. Also noted
14   within the internal storage section of the phone was a folder called “Pictures,” which
15   contained a subfolder entitled “Tumblr.” The timestamp associated to the Tumblr
16   subfolder was October 13, 2020 at 8:42PM, indicating the last date Tumblr was used
17   on the cell phone.
18         20.    Additionally, within the trash folder of the photo gallery on the cell
19   phone, I and another NCIS SA observed several images which constituted child
20   pornography as defined in 18 U.S.C. § 2256. A description of the two of the images
21   are as follows:
22          File Name                              File Description
23                             This photograph depicts a prepubescent female on her
24        image0004.png        back with rope around her wrists while she is orally
                               copulating a penis.
25
                               This photograph depicts a prepubescent female laying
          image0011.png
26                             on her back and lifting her nightgown up to expose her
27
                                               6
       Case 3:21-mj-01428-AHG Document 1 Filed 04/16/21 PageID.8 Page 8 of 17




1                               vagina and stomach while she is being vaginally
2                               penetrated by a penis.

3          21.    Shortly after conducting this review, the review of the phone was
4    stopped when JENSEN revoked his PASS. However, because of the discovery of
5    the child pornography images described above, the phone was not returned to
6    JENSEN and remained in NCIS custody. A federal search warrant was thereafter
7    obtained to seize and search the contents of JENSEN’s phone.
8          22.    I subsequently reviewed JENSEN’s phone and observed several videos
9    which constituted child pornography as defined in 18 U.S.C. § 2256. A description
10   of the three of the videos are as follows:
11          File Name                                 File Description
12      4yo girl sucks and      This video depicts a prepubescent female orally
13       eats cum(2).mpg        copulating an adult male while he masturbates.
                                This video depicts a prepubescent female and adult male
14
        (pthc) NEW 2016         on a bed kissing and removing all clothing to where both
15     Pedo Childlover 8yo      are naked. The male subsequently orally copulates the
16      Daddy’s Little Girl     female’s vagina and anus and penetrates her vagina with
           JM 11.mp4            his penis. The prepubescent female additionally orally
17
                                copulates the male.
18                              This video depicts a prepubescent female lying on her
19                              back with her arms out and chest exposed. An adult male
           45dsfsdf.mp4
20                              kneels over her and ejaculates into her mouth and then
                                inserts his penis into her mouth.
21
22         23.    During the review, I also observed JENSEN’s phone was programmed

23   to backup to the Google Drive when Wi-Fi connected. The most recent backup to

24   the Google Drive occurred on March 16, 2021 at 10:22PM, and photos and videos

25   were included in the backup. The account associated to the backup was

26   wymexi2@gmail.com.

27
                                                  7
        Case 3:21-mj-01428-AHG Document 1 Filed 04/16/21 PageID.9 Page 9 of 17




1            24.   I subsequently sent a preservation letter to Google for the
2    wymexi2@gmail.com account.
3            25.   As a result of my training and experience in child exploitation and child
4    pornography investigations, and the training and experience of other law
5    enforcement officers with whom I have had discussions, there are certain
6    characteristics common to individuals involved in the receipt, distribution and
7    possession of child pornography.
8                  a.    These individuals may receive sexual gratification, stimulation,
9    and satisfaction from contact with children; or from fantasizing while viewing
10   children engaged in sexual activity or in sexually suggestive poses, such as in person,
11   in photographs, or other visual media; or from literature describing such activity.
12                 b.    These individuals may collect sexually explicit or suggestive
13   materials, in a variety of media, including photographs, magazines, motion pictures,
14   video tapes, books, sliders and/or drawings or other visual media. These individuals
15   often use these materials for their own sexual arousal and gratification. Furthermore,
16   they may use these materials to lower the inhibitions of children they are attempting
17   to seduce, to arouse the selected child partner, or to demonstrate the desired sexual
18   acts.
19                 c.    These individuals often maintain their digital or electronic
20   collections of child sexual exploitation images in a safe, secure, and private
21   environment, such as on cellular telephones and computers. These collections are
22   often maintained for several years and are kept close by, usually at the individual’s
23   residence, on his or her person, or in his or her vehicles, to enable the individual to
24   view the collection, which is valued highly.
25                 d.    These individuals also may correspond with and/or meet others
26   to share information and materials; are rarely able to completely destroy
27   correspondence from other child pornography distributors/collectors; conceal
                                                8
      Case 3:21-mj-01428-AHG Document 1 Filed 04/16/21 PageID.10 Page 10 of 17




1    correspondence as they do their sexually explicit material; and often maintain lists
2    of names, addresses, and telephone numbers of individuals with whom they have
3    been in contact and who share the same interests in child pornography.
4                 e.     These individuals prefer not to be without their child sexual
5    exploitation images for any prolonged time period. Collectors will take their
6    collection with them if they change residences, as the collection is considered to be
7    a prized possession. This behavior has been documented by law enforcement officers
8    involved in the investigation of child pornography throughout the world. That said,
9    there are individuals with a sexual interest in children who download and view
10   digital images of child sexual exploitation and delete them in order to avoid detection
11   by law enforcement or other people. However, even in cases where these images are
12   deleted, or concealed via encryption software, forensic examiners can use
13   specialized tools to recover the deleted files or access encrypted files.
14                f.     These individuals often use specialized software to conceal the
15   existence of evidence and/or destroy said evidence. There are a variety of different
16   programs that an individual can use to accomplish these objectives, many of which
17   are free. Additionally, these individuals have been known to store child pornography
18   in unconventional physical locations, as well as in unusual digital locations on
19   computers and cellular phones. These files and folders, or applications, have been
20   misnamed or renamed in an attempt to mislead investigators.
21                g.     These individuals will often download and store images of
22   children they know or with whom they have communicated, as well as their
23   communications with those children. The images may not necessarily be
24   pornographic or obscene in nature; however, they are often used for the individuals’
25   sexual gratification.
26         26.    Based on the facts set forth in the investigation, I believe that JENSEN
27   has a sexual interest in children and is likely to exhibit the common characteristics
                                                9
      Case 3:21-mj-01428-AHG Document 1 Filed 04/16/21 PageID.11 Page 11 of 17




1    of someone involved in the receipt and possession of child pornography, as
2    described above. Additionally, the email account wyatt.jensen24@gmail.com
3    located on JENSEN’s cellular phone matches the email account associated to the
4    account flagged by Tumblr for uploading suspected child pornography as detailed
5    in the CyberTipline report. The images observed on JENSEN’s cellular phone
6    further evidence JENSEN’s sexual interest in children. Given JENSEN’s
7    demonstrated sexual interest in children, I believe that the wymexi2@gmail.com
8    Google account contains evidence, and are instrumentalities, of violations of 18
9    U.S.C. § 2252 and 2252A.
10      PROCEDURES FOR ELECTRONICALLY STORED INFORMATION
11         27.    Federal agents and investigative support personnel are trained and
12   experienced in identifying communications relevant to the crimes under
13   investigation. The personnel of Google are not. It would be inappropriate and
14   impractical for federal agents to search the vast computer network of Google for the
15   relevant accounts and then to analyze the contents of those accounts on the premises
16   of Google. The impact on Google’s business would be disruptive and severe.
17         28.    Therefore, I request authority to seize all content, including electronic
18   mail and attachments, stored instant messages, stored voice messages, photographs,
19   and any other content from the Google account, as described in Attachment B. In
20   order to accomplish the objective of the search warrant with a minimum of
21   interference with the business activities of Google, to protect the privacy of ISP
22   subscribers whose accounts are not authorized to be searched, and to effectively
23   pursue this investigation, NCIS seeks authorization to allow Google to make a digital
24   copy of the entire contents of the account(s) subject to seizure. That copy will be
25   provided to me or to any authorized federal agent. The copy will be imaged, and the
26   image will then be analyzed to identify communications and other electronic records
27   subject to seizure pursuant to Attachment B. Relevant electronic records will be
                                              10
      Case 3:21-mj-01428-AHG Document 1 Filed 04/16/21 PageID.12 Page 12 of 17




1    copied to separate media. The original media will be sealed and maintained to
2    establish authenticity, if necessary.
3           29.    Analyzing the data to be provided by Google may require special
4    technical skills, equipment, and software. It may also be very time-consuming.
5    Searching by keywords, for example, often yields many thousands of "hits," each of
6    which must be reviewed in its context by the examiner to determine whether the data
7    is within the scope of the warrant. Merely finding a relevant "hit" does not end the
8    review process. Keyword searches do not capture misspelled words, reveal the use
9    of coded language, or account for slang. Keyword searches are further limited when
10   electronic records are in or use foreign languages. Certain file formats also do not
11   lend themselves to keyword searches. Keywords search text. Many common
12   electronic mail, database and spreadsheet applications, which files may have been
13   attached to electronic mail, do not store data as searchable text. Instead, such data is
14   saved in a proprietary non-text format. And, as the volume of storage allotted by
15   service providers increases, the time it takes to properly analyze recovered data
16   increases dramatically. The ISPs do not always organize the electronic files they
17   provide chronologically, which makes review even more time consuming and may
18   also require the examiner to review each page or record for responsive material.
19          30.    Based on the foregoing, searching the recovered data for the
20   information subject to seizure pursuant to this warrant may require a range of data
21   analysis techniques and may take weeks or even months. Keywords need to be
22   modified continuously based upon the results obtained and, depending on the
23   organization, format, and language of the records provided by the ISP, examiners
24   may need to review each record to determine if it is responsive to Attachment B. The
25   personnel conducting the examination will complete the analysis within ninety (90)
26   days of receipt of the data from the service provider, absent further application to
27   this court.
                                               11
      Case 3:21-mj-01428-AHG Document 1 Filed 04/16/21 PageID.13 Page 13 of 17




1          31.       Based upon my experience and training, and the experience and training
2    of other agents with whom I have communicated, it is necessary to review and seize
3    all electronic mails that identify any users of the subject account(s) and any
4    electronic mails sent or received in temporal proximity to incriminating electronic
5    mails that provide context to the incriminating mails.
6          32.       All forensic analysis of the imaged data will employ search protocols
7    directed exclusively to the identification and extraction of data within the scope of
8    this warrant.
9                     GENUINE RISK OF DESTRUCTION OF DATA
10         33.       Based upon my experience and training, and the experience and
11   training of other Agents with whom I have communicated, electronically stored data
12   can be permanently deleted or modified by users possessing basic computer skills.
13   Furthermore, based on my training and experience, I know electronically stored
14   data can also exist on a subject’s computers. In this case, if the subjects receive
15   advance warning of the execution of this warrant, will there be a genuine risk of
16   destruction of evidence.
17                         PRIOR ATTEMPTS TO OBTAIN DATA
18         34.       The United States has not attempted to obtain this data by other means.
19                                       CONCLUSION
20         35.       Based on the foregoing, I submit there is probable cause to believe
21   items that constitute evidence, fruits, and instrumentalities of violations of 18 U.S.C.
22   §§ 2252 and 2252A, as described in Attachment B, will be found at the property to
23   be searched, as provided in Attachment A.
24
25                                                    __________________________
                                                          ______________________
                                                      Allison Kehlmann, Special Agent
26
                                                      Naval Criminal Investigative Service
27
                                                 12
      Case 3:21-mj-01428-AHG Document 1 Filed 04/16/21 PageID.14 Page 14 of 17




1    Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P.
     4.1 by telephone on this 16th day of April, 2021.
2
3
                                     ___________________________________
4
                                     HONORABLE ALLISON H. GODDARD
5                                    United States Magistrate Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                             13
      Case 3:21-mj-01428-AHG Document 1 Filed 04/16/21 PageID.15 Page 15 of 17




1                                    ATTACHMENT A
2          Google, LLC is an Internet Service Provider with its primary computer
3    information systems and other electronic communications and storage systems,
4    records, and data located at 1600 Amphitheater Parkway, Mountain View, California
5    94043, in the Northern District of California.
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               1
          Case 3:21-mj-01428-AHG Document 1 Filed 04/16/21 PageID.16 Page 16 of 17




1                                       ATTACHMENT B
2    I.       Service of Warrant
3             The officer executing the warrant shall permit Google, LLC as custodian of
4    the computer files described in Section II below, to locate the files and copy them
5    onto removable electronic storage media and deliver the same to the officer.
6    Notwithstanding the provisions of 18 U.S.C. § 2252A or similar statute or code,
7    Google is authorized to disclose responsive data, if any, by sending it to the law
8    enforcement officer using the US Postal Service or another courier service, or by
9    delivering encrypted files through Google’s Law Enforcement Request System.
10   II.      Items to be provided by the ISP
11            All subscriber and/or user information, all electronic mail, images, text
12   messages, histories, buddy lists, profiles, address books, chat logs, methods of
13   payment, detailed billing records, Internet Protocol (IP) logs, deleted data, backup
14   data, and transactional data, in addition to account content associated with the
15   Google account, including Google Drive, Google Photos, and any other files or
16   records associated with the following account and screen name(s):
17                         wymexi2@gmail.com
18   III.     The search of the data supplied by Google pursuant to this warrant will be
19   conducted as provided in the “Procedures For Electronically Stored Information” of
20   the affidavit submitted in support of this search warrant and will be limited to the
21   period of March 1, 2019, to the present, and to the seizure of:
22                  a.     Any and all photographs, videos, visual depictions or other
23            content related to the sexual exploitation of minors, including but not limited
24            to communications and other content evidencing the actual and attempted
25            sexual exploitation of minors, the distribution, receipt, and possession of child
26            pornography as defined by 18 U.S.C. §2256, and the identification of any
27            individuals involved in the same.

                                                  2
     Case 3:21-mj-01428-AHG Document 1 Filed 04/16/21 PageID.17 Page 17 of 17




1              b.     Electronic mail, attachments and records relating to who created,
2        used, or communicated with the account or identifier, including records about
3        their identities and whereabouts.
4              c.     Electronic mail and attachments that provide context to any
5        electronic mail reflecting the criminal activity described in this warrant
6        including any electronic mail sent or received in temporal proximity to any
7        relevant electronic mail and any electronic mail that identifies any users of the
8        subject account;
9        which are evidence of violations of 18 U.S.C. §§ 2252 and 2252A.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                             3
